Opinion issued March 12, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00270-CV
                           ———————————
                          RAFAEL ROSA, Appellant
                                        V.
  WASHINGTON INTERNATIONAL INSURANCE COMPANY, Appellee


                On Appeal from the County Court at Law No. 2
                            Denton County, Texas
                    Trial Court Case No. CV-2017-03059


                         MEMORANDUM OPINION

      Appellant’s brief was originally due December 10, 2018. On January 11,

2019, the court issued a notice advising appellant that unless the brief was filed

within ten days, the appeal might be dismissed for want of prosecution. No brief or

motion for extension was received.
      We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b),

43.2(f). All pending motions are dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2